           Case 3:19-cv-00006-CAR Document 1 Filed 01/16/19 Page 1 of 8




                    THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA

PEDRO COOPER                                   )
                                               )   Civil Action No.
     Plaintiff,                                )
v.                                             )
                                               )
EXCEPTIONAL COMMUNITY                          )   JURY TRIAL DEMANDED
SERVICES, INC.,                                )
                                               )
     Defendant.                                )
                                               )
_________________________________


                          COMPLAINT FOR DAMAGES

        COMES NOW, Plaintiff Pedro Cooper (“Plaintiff”), through undersigned

counsel, and files this lawsuit against Defendant Exceptional Community Services,

Inc. (“Defendant”), and for his Complaint shows the following:

                             I.    Nature of Complaint

                                          1.

        Plaintiff brings this action to obtain full and complete relief and to redress

the unlawful employment practices described herein.

                                          2.

        This action seeks declaratory relief, along with liquidated and actual

damages, attorney’s fees and costs for Defendant’s failure to pay federally
         Case 3:19-cv-00006-CAR Document 1 Filed 01/16/19 Page 2 of 8




mandated overtime wages to Plaintiff in violation of the Fair Labor Standards Act

of 1938, as amended, 29 U.S.C. §201 et seq. (hereinafter the “FLSA”). Plaintiff

also brings claims pursuant to 26 U.S.C. § 7434.

                            II.    Jurisdiction and Venue

                                            3.

      The jurisdiction of this Court is invoked pursuant to 29 U.S.C. § 216(b) and

28 U.S.C. § 1331.

                                            4.

      Defendant is a Georgia corporation and resides in this district. Defendant

does business in and is engaged in commerce in the State of Georgia. Venue is

proper in this district pursuant to 29 U.S.C. § 1391(b) because Defendant resides in

this district and a substantial part of the events and omissions that give rise to

Plaintiff’s claims occurred in this district.




                                            2
         Case 3:19-cv-00006-CAR Document 1 Filed 01/16/19 Page 3 of 8




                             III.   Parties and Facts

                                        5.

       Plaintiff has been “employed” by Defendant as a home care provider since

July 13, 2013.

                                        6.

       Throughout his employment, Plaintiff has been paid on an hourly basis.

                                        7.

       Plaintiff has been an “employee” of Defendant, as that term has been defined

by the FLSA, 29 U.S.C.S. § 201 et seq., 29 U.S.C. § 203(e) from July 13, 2013 to

now.

                                        8.

       From January 13, 2016 to now (the relevant statutory period for Plaintiff’s

FLSA overtime claim), Plaintiff has been entitled to overtime compensation for

hours worked over 40 in a workweek. Throughout his employment with

Defendant, Plaintiff’s primary duty was non-exempt work.

                                        9.

       Throughout his employment, Plaintiff regularly worked more than 40 hours

in given workweeks and was not paid overtime compensation, calculated at one

and one half times his regular rate, for hours worked over 40 in such weeks.

                                         3
           Case 3:19-cv-00006-CAR Document 1 Filed 01/16/19 Page 4 of 8




Instead, Plaintiff was paid only his regular hourly rate for hours worked over 40 in

workweeks.

                                        10.

        Throughout his employment with Defendant, Plaintiff was entitled to

overtime compensation for all hours worked in excess of 40 hours in a workweek.

                                        11.

        Defendant is a private employer engaged in interstate commerce, and its

gross revenues exceeded $500,000 per year in 2016, 2017, and 2018.

                                        12.

        Defendant suffered or permitted Plaintiff to regularly work in excess of 40

hours in given workweeks without receiving overtime compensation.

                                        13.

        Defendant is an “employer” within the definition of the FLSA, 29 U.S.C.

§203(d).

                                        14.

        Defendant is governed by and subject to the FLSA, 29 U.S.C. §204 and

§207.




                                         4
         Case 3:19-cv-00006-CAR Document 1 Filed 01/16/19 Page 5 of 8




                                         15.

      Throughout his employment with Defendant, Plaintiff was economically

dependent on Defendant.

                                         16.

      Defendant controlled Plaintiff’s work assignments and determined the

clients to which he would be assigned.

                                         17.

      Defendant determined Plaintiff’s rate and method of pay and Plaintiff had no

opportunity for profit or loss based on the services he provided.

                                         18.

      Plaintiff worked for Defendant on a continuous basis and the duration of his

work with Defendant has been long term.

                                      Count I

                Violation of the Overtime Wage Requirement of
                         the Fair Labor Standards Act

                                         19.

      Plaintiff repeats and re-alleges each and every allegation contained in the

preceding paragraphs of this Complaint with the same force and effect as if set

forth herein.

                                         20.

                                          5
         Case 3:19-cv-00006-CAR Document 1 Filed 01/16/19 Page 6 of 8




      Defendant has violated the FLSA, including but not limited to 29 U.S.C. §

207, by failing to pay overtime wages for hours Plaintiff worked in excess of (40)

hours in given workweeks.

                                           21.

      The FLSA, 29 U.S.C. § 207, requires employers to pay employees one and

one-half times the regular rate of pay for all hours worked in excess of (40) hours

in a workweek.

                                           22.

      Defendant knew or had reason to know Plaintiff regularly worked over 40

hours in workweeks without overtime compensation.

                                           23.

      Defendant’s actions, policies and/or practices as described above violate the

FLSA’s overtime requirement by regularly and repeatedly failing to compensate

Plaintiff at the required overtime rate.

                                           24.

      Defendant knew, or showed reckless disregard for the fact that Defendant

failed to pay Plaintiff overtime compensation in violation of the FLSA.



                                           25.

                                           6
        Case 3:19-cv-00006-CAR Document 1 Filed 01/16/19 Page 7 of 8




      Pursuant to the FLSA, 29 U.S.C. § 216, Plaintiff is entitled to recover the

unpaid overtime wage differential, liquidated damages in an equal amount to

unpaid overtime, attorneys’ fees, and the costs of this litigation incurred in

connection with these claims.

                                  Prayer for Relief

      WHEREFORE, Plaintiff respectfully requests that this Court:

      (A)   Grant Plaintiff a trial by jury as to all triable issues of fact;

      (B)   Enter judgment against Defendant and awarding Plaintiff unpaid

            wages pursuant to the FLSA, 29 U.S.C. §§ 206(d), 207, and 216,

            liquidated damages as provided by 29 U.S.C. § 216, pre-judgment

            interest on unpaid wages, court costs, expert witness fees, and

            reasonable attorneys’ fees pursuant to 29 U.S.C. § 216, and all other

            remedies allowed under the FLSA; and,

      (C)   Grant declaratory judgment declaring that Plaintiff’s rights have been

            violated and that Defendant violated the FLSA;

      (D)   Grant Plaintiff leave to add additional state law claims if necessary;

            and;

      (E)   Award Plaintiff such further and additional relief as may be just and

            appropriate.

                                           7
       Case 3:19-cv-00006-CAR Document 1 Filed 01/16/19 Page 8 of 8




     This 16th day of January, 2019.

                                       BARRETT & FARAHANY

                                       /s/ V. Severin Roberts
                                       V. Severin Roberts
                                       Georgia Bar No. 940504
                                       Attorney for Plaintiff
1100 Peachtree Street
Suite 500
Atlanta, GA 30309
(404) 214-0120
(404) 214-0125 facsimile
Severin@JusticeAtWork.com




                                         8
